Order entered on March 25, 1968, granting motion to reargue and upon reargument recalling prior decision of January 16, 1968, unanimously reversed on the law and the facts, without costs or disbursements. Original order of Telesford, J., dated October 30, 1967 granting motion to vacate demand for jury trial is accordingly still possessed of vitality. It is not disputed that all three actions consolidated herein arise from the same transaction. The actions having arisen out of the same transaction, and plaintiff not having opposed consolidation and having settled the order consolidating the legal and equitable causes, for which consolidated actions plaintiff filed a note of issue, following his motion for a joint trial pursuant to CPLR 602 (subd. [a]), a waiver has resulted as to plaintiff’s right to a trial by jury of the issues involved in the law action. (Lavisch v. Schwartz, 235 App. Div. 18; CPLR 4102, subd. [e].) Concur— Botein, P. J., Steuer, Capozzoli, McGivern and Macken, JJ.